 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 406 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Payne (for himself, Mr. Cummings, Mr. Conyers, Mr. Rangel, Mr. Owens, Mr. Towns, Mr. Lewis of Georgia, Mr. Jefferson, Ms. Norton, Ms. Waters, Mr. Bishop of Georgia, Ms. Corrine Brown of Florida, Mr. Clyburn, Mr. Hastings of Florida, Ms. Eddie Bernice Johnson of Texas, Mr. Scott of Virginia, Mr. Thompson of Mississippi, Ms. Jackson-Lee of Texas, Ms. Millender-McDonald, Ms. Carson of Indiana, Mrs. Christensen, Mr. Davis of Illinois, Ms. Kilpatrick, Ms. Lee, Mr. Meeks of New York, Mrs. Jones of Ohio, Ms. Watson, Ms. Majette, Mr. Meek of Florida, Mr. Rush, Mr. Watt, Mr. Wynn, Mr. Fattah, Mr. Jackson of Illinois, Mr. Ballance, Mr. Tancredo, Mr. Davis of Alabama, and Mr. Clay) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Remembering the victims of the genocide that occurred in 1994 in Rwanda and pledging to work to ensure that such an atrocity does not take place again. 
  
Whereas in August 1993, the government of President Juvenal Habyarimana and the Rwandan Patriotic Front (RPF) signed a peace agreement, paving the way for a power-sharing arrangement and the return of Rwandan refugees to their country; 
Whereas shortly after signing the peace agreement, President Habyarimana deliberately and systematically delayed the setting up of the coalition government as agreed to by the parties, expanded the training of extremist groups, and intensified hate radio through Radio Mille Collines; 
Whereas as part of the Arusha Accords the United Nations agreed to deploy 2500 peacekeeping troops, known as the United Nations Mission in Rwanda (UNAMIR); 
Whereas according to a UNAMIR report, on November 5, 1993, at a meeting chaired by President Habyarimana, the government decided to provide the Interhamwe and other youth militia weapons, including grenades and machetes with a directive to kill Tutsis, and according to the same report, distribution of the weapons began that same month; 
Whereas on December 3, 1993, senior officers in the Rwandan Armed Forces warned General Romeo Dallaire, commander of United Nations forces in Rwanda, of increasing and systematic killings of civilians by the militia, and planned assassinations of senior officials in the coalition government, including the fact that President Habyarimana himself had authorized this bloody campaign; 
Whereas throughout December 1993, a number of reports, including reports from the Ambassador of Belgium in Rwanda, UNAMIR officials, and human rights groups, confirmed widespread killings of civilians by pro-government militia and confirmed training of pro-government militia in government-run camps; 
Whereas on January 6, 1994, General Dallaire reported to the United Nations that the killings of civilians by militia groups were well-organized and indicated that these killings would continue for the foreseeable future; 
Whereas on January 10, 1994, UNAMIR officers met with an informant named Jean-Pierre, a commander in the Interhamwe militia, who told them of a large weapons cache intended for members of the Interhamwe militia; 
Whereas on January 11, 1994, General Dallaire sent a confidential cable to United Nations headquarters informing United Nations officials about militia training and arms cache; 
Whereas General Dallaire wrote to his superiors that the militias intended to kill a large number of Tutsi and moderate Hutu civilians, and he informed the United Nations peacekeeping department that he intended to seize the arms and asked for United Nations protection for the informant who provided the information; 
Whereas on January 12, 1994, General Dallaire was told by United Nations headquarters that the United Nations mandate did not give him the authority to seize the arms cache and the United Nations would not provide protection to the informant, and instead, General Dallaire was ordered to provide the information to President Habyarimana and the ambassadors of Belgium, France, and the United States; 
Whereas on February 21, 1994, extremists assassinated the Minister of Public Works, Felicien Gatabazi, and on February 20, 1994, Prime Minister-designate Twagiramungu escaped an assassination attempt; 
Whereas the security situation in Rwanda deteriorated rapidly in late February 1994, with the slaughter of 70 civilians in Kigali, the capital of Rwanda; 
Whereas on March 10, 1994, the National Republican Movement for Democracy (MRND) party leaders expressed frustration and anger that President Habyarimana did not consult them before he left for a meeting with President Yoweri Museveni of Uganda and described his decision to go as “a serious political error”; 
Whereas on April 6, 1994, the Presidents of Rwanda and Burundi, along with several senior government officials, were killed when their plane was shot down as it approached the capital of Rwanda; 
Whereas on April 7, 1994, the Rwandan Armed Forces and the Interhamwe militia unleashed genocide against Tutsi civilians and moderate Hutu politicians when tens of thousands of innocent civilians, including women and children, were massacred; 
Whereas ten Belgian peacekeeping troops assigned to protect the Rwandan Hutu Prime Minister were brutally murdered along with the Prime Minister; 
Whereas on April 8, 1994, the Rwandan Patriotic Front launched an offensive to stop the ongoing genocide and to rescue 600 RPF troops trapped in Kigali, who were sent to protect RPF officials as agreed to in the Arusha Accords; 
Whereas on April 8, 1994, France, Belgium, and the United States evacuated their citizens from Rwanda; 
Whereas on April 11, 1994, an estimated 2,000 civilians were slaughtered at the Don Bosco school in Kigali where they sought shelter and briefly were protected by UNAMIR troops; 
Whereas the civilians at the school were killed after the United Nations ordered UNAMIR troops to abandon the civilians and withdraw to the airport; 
Whereas on April 14, 1994, Belgium withdrew its troops from Rwanda and a week later the United Nations Security Council voted unanimously to withdraw UNAMIR troops at the height of the Rwandan genocide; 
Whereas almost a month into the Rwandan genocide, the Clinton Administration refused to use the word genocide with respect to the situation in Rwanda and on April 28, 1994, the United Nations Security Council deliberately omitted the word genocide from a Council resolution in order to avoid its legal and international obligations to intervene; 
Whereas on May 13, 1994, the United Nations Security Council began deliberation on a resolution to authorize a robust peacekeeping force for Rwanda; 
Whereas the United States ambassador to the United Nations, Ambassador Madeleine Albright, forced a delay on the United Nations Security Council vote because of funding issues; 
Whereas on May 17, 1994, Ambassador Albright defended her position by saying “sending a U.N. force into a maelstrom in Rwanda without a sound plan of operations would be folly”; 
Whereas on May 17, 1994, five weeks after the Rwandan genocide began, the United Nations Security Council authorized the deployment of 6,800 United Nations peacekeeping troops with a mandate to protect civilians; 
Whereas the United Nations Security Council resolution authorizing such deployment stated that “acts of genocide may have been committed”; 
Whereas on June 22, 1994, the United Nations Security Council authorized the deployment of French forces to south-west Rwanda to create a “safe area” for fleeing civilians and subsequently fleeing militia and government leaders were given safe haven and protection by the French forces most of whom eventually fled to Zaire; 
Whereas on July 4, 1994, the Rwandan Patriotic Front captured Kigali, the Hutu-led government fled to Zaire, the French ended their mission and were replaced by a United Nations peacekeeping force from Ethiopia, and the RPF formed an interim national unity government; 
Whereas on August 17, 1994, Rwandan Defense Minister, Paul Kagame, warned the Government of Zaire not to allow members of the former Rwandan Armed Forces and the Interhamwe militia to train and launch attacks from Zaire; 
Whereas in August 1994, the United States deployed troops to the Central Africa region to assist in the relief operation; 
Whereas an estimated 2,000 United States troops participated in Operation Support Hope, however, the United States was criticized by some observers for not responding quickly to the Rwandan crisis and for its role in the United Nations Security Council; 
Whereas, Rwanda having joined the United Nations Security Council in early 1994, the United Nations representative of the new Rwandan Government took his seat at the Security Council on September 1, 1994, after months of debate as to who should represent Rwanda in the United Nations; 
Whereas on September 4, 1994, the commander of Ethiopia’s United Nations peacekeeping force in Rwanda stated that French troops provided protection and allowed former soldiers of the Rwandan Government to flee to Zaire; 
Whereas in a newspaper interview, the commander stated that he saw French troops transporting former soldiers to Zaire, although French officials had said earlier that officials of the former Rwandan government would not be allowed to enter the safety zone; 
Whereas in 1996 most of the refugees who fled to Zaire returned home; 
Whereas in November 1994, the United Nations Security Council established an international tribunal to prosecute major suspects in the Rwanda genocide; 
Whereas the new Government of Rwanda voted against the resolution because the resolution did not allow the death penalty; 
Whereas, despite Rwanda's objections to the exclusion of the death penalty, the international tribunal was established in Arusha, Tanzania, and took its first case against a genocide suspect on January 10, 1997, in which it prosecuted Jean Paul Akayesu, a local government official; 
Whereas the Gacaca courts, a community-based system of participatory justice, were created in Rwanda to address lower level offenders who remained in custody in Rwandan jails without trial, and to alleviate the burden that was placed on the judiciary system in Rwanda as a result of the sheer number of persons accused of participating in the genocide; 
Whereas in March 1998, during his first visit to Africa, President Clinton stated in Kigali that “the international community must bear its share of responsibility for this tragedy”, and in a speech at the Kigali airport, President Clinton stated that “[a]ll over the world there were people like me sitting in offices who did not fully appreciate the depth and the speed with which you were being engulfed by this unimaginable terror”; and 
Whereas as of January 2004, 23 genocide suspects were on trial, eighteen senior officials were convicted, twenty suspects were awaiting trial, and six convicted officials were serving their sentences in Mali: Now, therefore, be it 
 
That  
Congress— 
(1)remembers the victims of the genocide that occurred in 1994 in Rwanda and pledges to work to ensure that such an atrocity does not take place again; 
(2)acknowledges that the international community, including the United States Government, failed the people of Rwanda and watched with indifference while hundreds of thousands of innocent civilians were being killed; 
(3)strongly supports assistance to the survivors of the Rwandan genocide; 
(4)urges political and financial support for the Gacaca courts; 
(5)acknowledges the heroic work of many individuals and human rights organizations for their campaign to help stop the genocide of Rwanda; 
(6)expresses deep appreciation to General Romeo Dallaire for his tireless efforts to stop the genocide from occurring and for helping many Rwandese civilians in their time of need; 
(7)accepts the fact that General Dallaire warned the United Nations on a number of occasions of an impending genocide and was ordered by his superiors not to take action; 
(8)calls for an investigation of the role played by the United States Government prior to and during the Rwandan genocide, noting that the parliaments of Belgium and France both created commissions of inquiry to investigate the roles played by their respective governments and issued their findings; and 
(9)strongly urges the creation of a bi-partisan Commission of Inquiry for Rwanda to investigate all aspects of the role played by the United States Government prior to and during the Rwandan genocide, with a strong mandate and subpoena power to access relevant documents and witnesses, a definite end date for completion of its work, and sufficient funding to cover necessary expenses. 
 
